In an action under section 500 of the Real Property Law, to compel determination of title to real property, it appears, after trial at Special Term by the court, without a jury, that the plaintiff held title to certain real property; that a mortgage was given and recorded; that thereafter the land was sold for taxes and the county became the purchaser; that the mortgage indebtedness was partially satisfied, and the unpaid balance was included in a new mortgage agreement; *1023that an assignee of the first mortgage executed a satisfaction piece, which was never recorded or delivered to the mortgagor; that the defendant purchased the land from the county and obtained a quitclaim deed; that no notice to redeem was given to any mortgagee of record; that the amount required to redeem was paid to the County Treasurer, with funds furnished by plaintiff; and that thereafter defendant procured possession of the satisfaction piece and caused it to be recorded. Judgment awarding possession of the real property to plaintiff, and barring defendant from an interest therein, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ.